As filed with the Securities and Exchange Commission on November, 2009 Registration No. 333-144865 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTOND.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 eMagin Corporation (Name of small business issuer in its charter) Delaware 3679 56-1764501 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA98004 (425)-284-5200 (Address and telephone number of principal executive offices and principal place of business) Andrew G.
